  Case 19-32928        Doc 25     Filed 09/27/19 Entered 09/27/19 14:35:06            Desc Main
                                    Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:                                                 Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                             Chapter 11

                       Debtor.


              ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
                     AND GRANTING ADEQUATE PROTECTION


         This case came on for hearing on the Expedited Hearing and for Interim and Final Orders

Authorizing Use of Cash Collateral and Granting Adequate Protection filed by Rancher’s Legacy

Meat Co. (“Debtor”). Based on the motion and the file and having determined that the Debtor’s

offer of adequate protection constitutes adequate protection of the secured parties’ interests under

11 U.S.C. §§ 361 and 363,

IT IS ORDERED:

         1.     The Debtor’s motion is granted.

         2.     The Debtor’s request for expedited relief is granted.

         3.     The Debtor is authorized to use cash collateral in accordance with the terms of the

budget attached hereto as Exhibit A through the Final Hearing to be held on October 23, 2019.

         4.     The Debtor is authorized and directed to grant adequate protection to Ratcliff and

ULF on the terms as set forth in the motion. The replacement liens granted by the Debtor to

Ratcliff and ULF shall have the same dignity, priority and effect as their respective prepetition

interests, if any. The replacement liens shall not attach to any claims arising pursuant to Chapter

5 of the Bankruptcy Code.




1190810 v1
  Case 19-32928      Doc 25     Filed 09/27/19 Entered 09/27/19 14:35:06              Desc Main
                                  Document     Page 2 of 3


         5.   The Debtor shall provide weekly reports to Ratcliff. The weekly reports shall be

provided no later than the close of business on Wednesday of each week and cover the

proceeding week’s operations.

         6.   Ratcliff shall be entitled to inspect the premises and audit the books and records

of the Debtor upon reasonable request.

         7.   Except to the extent specifically set forth herein, all objections to the entry of this

Order are hereby overruled.

         8.    The final hearing authorizing use of cash collateral will be held on October 23,

2019 at 9:00 a.m. before Judge Michael E. Ridgway, Courtroom 7W, U.S. Courthouse, 300

South Fourth Street, Minneapolis, Minnesota 55415.


Dated: September 27, 2019
                                     /e/ Michael E. Ridgway
                                     ____________________________________
                                     Michael E. Ridgway
                                     CHIEF UNITED STATES BANKRUPTCY JUDGE

                                      NOTICE OF ELECTRONIC ENTRY AND
                                      FILING ORDER OR JUDGMENT
                                      Filed and Docket Entry made on09/27/2019
                                      Lori Vosejpka, Clerk, by MJS




                                                    2
1190810 v1
Rancher's Legacy Meat Co.
13 Week Cash Flow
Last updated: 9/26/19 Case 19-32928                      Doc 25         Filed 09/27/19 Entered 09/27/19 14:35:06                                     Desc Main
                                                                          Document     Page 3 of 3
                                                     1              2                3                  4                5
Receipts                                         Week 1          Week 2         Week 3             Week 4             Week 5            Totals
                                                 9/27/19         10/4/19        10/11/19           10/18/19           10/25/19        9/27-10/23
A/R receipts                                   $    575,000     $ 650,000     $    700,000       $    675,000       $    650,000     $ 3,250,000
Other receipts                                            -              -               -                  -                  -                 -
Other receipts                                            -              -               -                  -                  -                 -
Total cash receipts                            $    575,000     $ 650,000     $    700,000       $    675,000       $    650,000     $ 3,250,000

Operating Cash Disbursements                       9/27/19        10/4/19         10/11/19           10/18/19         10/25/19        9/27-10/23
Payroll & Taxes (All employee categories)             $76,000            $0          $76,000                 $0          $76,000         $228,000
Fee for Payroll Service                                 1,500             -            1,500                  -             1,500           4,500
Payment to Company 401(K) & Flex Spending                   -         5,800              200              5,800               200          12,000
Payments to Temporary Labor Agencies                    6,900        20,000           27,000             27,000           27,000          107,900
Workmen Compensation Premium                                -             -            2,206                  -                 -           2,206
Health/dental/life/disability for employees                 -           720           27,900                  -                 -          28,620
Raw Ingredients - domestic                            400,000      410,000           410,000            410,000          400,000        2,030,000
Raw Ingredients - import                              102,000             -                -            102,000                 -         204,000
Packaging Supplies (boxes/film/etc)                    31,500        31,500           31,500             31,500           31,500          157,500
QA and production supplies                                  -         2,500            2,500              2,500             2,500          10,000
Plant Cleaning Costs (outside service)                      -         6,900            6,900              6,900             6,900          27,600
Outside manufacturing services                              -             -                -                  -                 -                -
Shipping/Freight                                       11,500        26,000           26,000             26,000           26,000          115,500
Building/equipment repair                                   -             -            2,250              2,250             2,250           6,750
Equipment lease                                           701                              -                  -               701           1,402
Building lease                                              -            -            12,720                  -                 -          12,720
Real estate taxes                                           -            -                 -             48,138                 -          48,138
Refrigerated van repair/gas                               150          250               250                250               250           1,150
Coats/gloves/hairnets for Production Workers            1,200        1,200             1,200              1,200             1,200           6,000
Insurance                                              10,520            -                 -                  -             9,370          19,890
Utilities, including internet services                 21,965          450                 -             21,965                 -          44,380
Garbage removal services                                    -        2,250                 -                  -                 -           2,250
Advertising                                                 -            -                 -                  -                 -                -
Marketing Allowances -                                      -            -                 -                  -                                  -
  Upper Lakes Foods                                         -        9,000             9,000              9,000              9,000         36,000
  Martin Brothers                                           -        2,500                 -                  -                  -          2,500
  Indianhead Foods                                          -        1,100                 -                  -                  -          1,100
  Ben E Keith                                               -            -                 -                  -                  -               -
Food Show Costs                                             -            -                 -                  -              2,000          2,000
Professional fees - tax return prep                         -            -                 -                  -                  -               -
Professional fees - legal                                   -            -                 -                  -                  -               -
Professional fees - IT                                      -        3,150                 -                  -                  -          3,150
Sales Commissions                                           -            -                 -              2,000                  -          2,000
Office expense                                              -          250               250                250                250          1,000
Bank fees                                               1,500            -                 -                  -              1,500          3,000
Office Cleaning Costs (outside service)                   540          540               540                540                540          2,700
Employee expense/reimbursement                              -        5,700                 -              3,500                  -          9,200
State Income Taxes/Fees                                     -            -                 -              2,450                  -          2,450
Weekly Payment to Platinum Group                                                                                                                 -
Other production costs                                     -             -                 500                  -              500          1,000
Product samples                                        1,000         1,000               1,000              1,000            1,000          5,000
Debt service on Ochsner Equipment Note                     -                                                                                     -
Misc.                                                      -         2,000            2,000               2,000            2,000            8,000
Total operating disbursements                  $     666,976 $     532,810    $     641,416      $      706,243 $        602,161     $ 3,149,606
Cash available after operating activities      $     (91,976) $    117,190    $      58,584      $      (31,243) $        47,839     $    100,394



Summary Cash Flow                                9/27/19      10/4/19     10/11/19     10/18/19      10/25/19     9/27-10/23
Beginning period cash                          $    158,488 $    66,512 $    183,702 $     242,286 $     211,043 $    158,488
Cash receipts                                       575,000     650,000      700,000       675,000       650,000    3,250,000
Operating disbursements                            (666,976)   (532,810)    (641,416)     (706,243)     (602,161)  (3,149,606)
Investing cash flow activity                              -           -            -             -             -             -
Financing cash flow activity                              -           -            -             -             -             -
Other                                                     -           -            -             -             -             -
ending period cash (calculated)                $     66,512 $ 183,702 $      242,286 $     211,043 $     258,882 $ 258,882



Rolling A/R                                      9/27/19      10/4/19    10/11/19    10/18/19     10/25/19     9/27-10/23
Beginning A/R balance                          $  1,044,664 $ 1,169,664 $ 1,194,664 $ 1,144,664 $ 1,119,664 $ 1,044,664
Sales for period                                    700,000     675,000     650,000      650,000      650,000    3,325,000
A/R receipts                                       (575,000)   (650,000)   (700,000)    (675,000)    (650,000)  (3,250,000)
Other                                                     -           -           -            -            -             -
Other                                                     -           -           -            -            -             -
Ending A/R balance (calculated)                $ 1,169,664 $ 1,194,664 $ 1,144,664 $ 1,119,664 $ 1,119,664 $ 1,119,664
ending A/R balance (Actual)




                                                                                                                                                      Exhibit A
